Citation Nr: 0527893	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a disability rating greater than 60 
percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from December 1989 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The veteran testified before the undersigned at a Travel 
Board hearing in July 2005.  A transcript of that hearing has 
been associated with the claims folder.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of hypertension in service or to a 
compensable degree within one year after service, and no 
competent evidence of a nexus between the veteran's current 
hypertension and his period of active service or any service-
connected disability.      

3.  Competent medical evidence confirms the veteran's 
complaints of fatigue, cold intolerance, weight problems, 
depression, and muscle cramps.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).   

2.  The criteria for a 100 percent disability rating for 
hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.119, Diagnostic 
Code 7903 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Some chronic diseases, including hypertension, are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for hypertension.  See 
38 C.F.R. § 4.104, Diagnostic Code (Code) 7101, Note (1) (the 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90mm. or greater).  

Review of service medical records reflect sporadic elevated 
blood pressure readings with no diagnosis of hypertension.  
No blood pressure was recorded at the veteran's separation 
examination in October 1993.  Post-service private medical 
records dated in March 1994 showed a blood pressure of 
110/90.  

In April 1994, the veteran's blood pressure was 130/98.  
Thereafter, his blood pressure was normal.  Therefore, the 
Board finds no evidence of hypertension in service and no 
hypertension to a compensable degree within one year after 
the veteran's separation from service.  See 38 C.F.R. § 
4.104, Code 7101 (a 10 percent rating is assigned, in 
pertinent part, when diastolic pressure is predominantly 100 
or more, or; when an individual with a history of diastolic 
pressure predominantly 100 or more requires continuous 
medication for control).  In fact, the record shows that the 
veteran was not diagnosed as having hypertension until June 
2002, more than nine years after his separation from service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Moreover, the Board finds no competent evidence of a nexus 
between the veteran's current hypertension and his period of 
active service or a service-connected disability.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  In October 2003, the RO obtained a VA medical opinion 
based on review of the veteran's record in which the VA 
physician opined that the hypertension was not caused or 
aggravated by the veteran's service-connected hypothyroidism.  
See Velez v. West, 11 Vet. App. 148 (1998) (a claim for 
secondary service connection requires medical evidence to 
connect the asserted secondary disorder to the service-
connected disability).  There is no contrary medical opinion 
of record.  In addition, there is simply no medical evidence 
that establishes a relationship between the hypertension and 
service.  The veteran's personal opinion that hypertension 
began in service, offered without training or education in 
medicine, is not competent evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.             

In summary, the Board finds that the preponderance of the 
evidence is against service connection for hypertension.  
38 U.S.C.A. § 5107(b).  There is no evidence of hypertension 
in service or hypertension to a compensable degree within one 
year after separation, and no competent evidence of a nexus 
between the hypertension and service or service-connected 
hypothyroidism.  The appeal is denied.   

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's hypothyroidism is currently evaluated as 60 
percent disabling under Diagnostic Code (Code) 7903.  
38 C.F.R. § 4.119.  The next higher rating of 
100 percent is assigned when there is cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.

The veteran testified at the July 2005 Travel Board hearing 
that he experienced varying degrees of cold intolerance, 
fatigue with associated weight gain, muscle soreness and 
weakness, muscle cramping, depression, and short-term memory 
loss.  Statements from J. H., M.D., dated in March 2003 and 
June 2005, confirm that the veteran has minor fatigue, 
occasional cold intolerance, continued problems with his 
weight, depression, constipation, and muscle cramps.  The 
March 2003 statement also indicated that bradycardia had been 
shown in service.  

In his statements, Dr. H. acknowledged that, at one time, the 
veteran had near complete resolution of symptoms but stated 
that, over time, the symptoms had returned.  The Board notes 
that, despite a history of occasional findings of slow heart 
rate, review of current medical evidence finds no 
bradycardia.  However, VA regulation does not require that 
all findings from the Rating Schedule will be present in all 
cases.  38 C.F.R. § 4.21.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Given the veteran's testimony, which is confirmed by private 
medical evidence, the Board finds that the evidence supports 
a 100 percent disability rating for hypothyroidism.  
38 C.F.R. § 4.3.  The appeal is granted.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  However, if any noncompliance is 
found, the Board emphasizes that the outcome of the appeal 
concerning the increased rating claim is completely favorable 
to the veteran, such that any defect in notice or assistance 
does not result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Therefore, no further 
discussion of the VCAA is required with respect to this 
issue.  

With respect to the claim for service connection for 
hypertension, by letter dated in July 2003, the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the December 2004 statement of the case includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board observes that the RO issued VCAA notice prior to 
the January 2004 adverse determination on appeal.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In addition, the 
July 2003 VCAA letter asked the veteran to "send us any 
medical reports you have."  The Board finds that this 
statement satisfies the notice requirement at 38 C.F.R. 
§ 3.159(b)(1). Id. at 120-21.  Moreover, the Board emphasizes 
that neither the veteran nor his representative has made any 
showing or allegation of defect in notice that has resulted 
in any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (the appellant bears the initial 
burden of demonstrating VA's error in the adjudication of a 
claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records and a medical opinion.  The 
veteran has submitted some private medical evidence but has 
not authorized the release of any additional private medical 
records.  The Board notes that the RO has not secured a 
medical opinion regarding a possible nexus between 
hypertension and service pursuant to 38 U.S.C.A. 
§ 5103A(d).  However, as discussed above, there is absolutely 
no evidence to trigger this type of assistance.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. § 5103A(d)).  As there is no indication or 
allegation that additional relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for hypertension is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, a 100 percent disability rating for 
hypothyroidism is granted.


                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


